IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERALD HALL,                                 : No. 55 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ROBERT GILMORE, ET AL.,                      :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus are DENIED.